Per Curiam.
The plaintiff Harry Foley, a boy twenty years old, was employed bir the firm of Moser & Company as one of its truck drivers. While driving the truck along the highway between Rockaway and Dover he collided with a bus of the Public Service Co-ordinated Transport which was being driven by *218the defendant Albert Nelson, and was quite severely injured. The present suit was brought by him and his father, the claim of the latter being for the medical expenses incurred by him in the treatment of his son and the loss of the son’s wages. The trial resulted in a verdict against the Public Service Company, the jury awarding the son $5,000 and the father $1,000.
The only ground upon which we are asked to direct a new trial is that these verdicts are excessive. Our examination of the proofs leads us to the conclusion that the award to the son was reasonable one considering the injuries received by him in the accident. As to the verdict of $1,000 in favor of the father, although it is liberal, we cannot say that it is so clearly excessive as to justify this court in setting it aside.
The rule to show cause will be discharged.